Citation Nr: 0928804	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine and knees, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for scars as a residual 
of folliculitis, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for uterine fibroids 
and residuals of a hysterectomy and left oophorectomy.  

5.  Entitlement to service connection for temporomandibular 
joint (TMJ) pain.  

6.  Entitlement to service connection for conjunctivitis.

7.  Entitlement to service connection for abnormal eye 
movements, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for arthritis of the 
fingers, hands, feet, and elbows, to include as due to an 
undiagnosed illness.  

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

10.  Entitlement to service connection for migraine 
headaches.   

11.  Entitlement to service connection for an irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.  

12.  Entitlement to service connection for brain fog and 
sleeping difficulty, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 
1974 to November 1974 and on active duty from December 1990 
to June 1991, to include service in the Southwest Asia 
Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's various claims 
for service connection.  

The Veteran requested an RO hearing in her written statement 
of January 2007.  Such a proceeding was thereafter scheduled 
to occur in August 2007, but for reasons unknown, it was not 
conducted.  The veteran's hearing was thereafter rescheduled 
to occur in September 2007, but she failed to appear.  In a 
document submitted to the RO in October 2007, regarding 
matters on appeal and those separate therefrom, it was set 
forth that no Board hearing was desired.  No other request 
for a hearing remains pending.  

During the course of the instant appeal, the Veteran 
initiated separate claims for VA compensation in July 2006, 
including service connection for a psychiatric disorder other 
than PTSD, degenerative joint disease of the cervical spine, 
hemorrhoids, tension headaches, obesity, diabetes mellitus, 
gallbladder disease, and chronic fatigue syndrome, and claims 
for increase for fibromyalgia and a total disability rating 
for compensation based on individual unemployability (TDIU).  
Such claims were denied by RO action in August 2007, followed 
by entry of a notice of disagreement relating thereto in 
October 2007.  Such issues are addressed in the REMAND 
portion of the decision below, pursuant to Manclincon v. 
West, 12 Vet. App. 238 (1999), are REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain.  

2.  The Veteran served on active duty in the Southwest Asia 
Theater of Operations.  

3.  There is no showing of arthritis of the lumbar spine or 
knees in service; only left knee arthritis is shown post-
service and it is linked to a known clinical diagnosis; 
competent evidence of a nexus between the veteran's left knee 
arthritis and service is lacking and persuasive evidence 
links the veteran's joint and spine complaints to her already 
service-connected fibromyalgia.  

4.  Scars due to folliculitis are not shown in service, but 
are shown post-service and are attributable to a known 
clinical diagnosis; competent evidence of a nexus between the 
veteran's diagnosed scarring and folliculitis and her periods 
of military service is lacking.  

5.  The preponderance of the evidence is against a diagnosis 
of current disability involving PTSD.  

6.  The existence of uterine fibroids and residuals of a 
total abdominal hysterectomy with left oophorectomy is not 
shown in service or for years following the veteran's last 
separation from service; competent evidence of a nexus 
between such entities and the veteran's periods of military 
service is lacking. 

7.  The preponderance of the evidence is against a current 
diagnosis of a disorder manifested by TMJ pain; no TMJ pain 
is identified in service or for many years following the 
veteran's last discharge from service, and when complaints 
thereof and TMJ dislocation were voiced in 2004 and 2005, no 
disorder of the TMJ was then diagnosed.  

8.  Conjunctivitis is not shown in service or for many years 
following the veteran's last discharge from service; 
competent evidence of a nexus between the veteran's 
conjunctivitis and her periods of military service is 
lacking.  

9.  The preponderance of the evidence is against a current 
diagnosis of a disorder involving abnormal eye movements; 
complaints thereof are not shown in service or thereafter, 
except for the contentions advanced in connection with the 
current claim for VA compensation benefits; the veteran's 
abnormal eye movements, if any, are not representative of an 
undiagnosed illness.  

10.  Arthritis of the fingers, hands, feet, and elbows is not 
shown in service and persuasive evidence links the veteran's 
post-service complaints of joint pain in the affected areas 
to her already service-connected fibromyalgia.  

11.  The preponderance of the evidence is against a current 
diagnosis of GERD.  

12.  The preponderance of the evidence is against a current 
diagnosis of migraine headaches; complaints or findings of 
migraine headaches are not shown in examination and treatment 
records compiled in service or thereafter

13.  The preponderance of the evidence is against a current 
diagnosis of IBS; gastrointestinal complaints were not made 
known by the Veteran in service, and post-service 
gastrointestinal complaints are reasonably attributable to 
clinical diagnoses relating to pathology of the gallbladder, 
gastritis, or disorders other than those of a 
gastrointestinal nature.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine and knees was not incurred 
in or aggravated by service, nor may they be presumed to have 
been incurred therein, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1117, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 
3.326 (2008).

2.  Scars as a residual of folliculitis were not incurred in 
or aggravated by service, nor may they be presumed to have 
incurred therein as a result of undiagnosed illness.  38 
U.S.C.A. §§ 101, 1110, 1117, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.317, 3.326 (2008).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.326 (2008).

4.  Uterine fibroids and residuals of a hysterectomy and left 
oophorectomy were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.326 (2008).

5.  TMJ pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.326 (2008).

6.  Conjunctivitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.326 (2008).

7.  Abnormal eye movements were not incurred in or aggravated 
by military service, nor may such be presumed to have been 
incurred therein as due to an undiagnosed illness.  38 
U.S.C.A. §§ 101, 1110, 1117, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.317, 3.326 (2008).

8.  Arthritis of the fingers, hands, feet, and elbows was not 
incurred in or aggravated by service, nor may such be 
presumed to have been incurred in service, to include as due 
to an undiagnosed illness.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317, 3.326 (2008).

9.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.326 (2008).

10.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.326 (2008).  

11.  IBS was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein as a result 
of an undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 1117, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317, 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dings/Hartman 
v. Nichol son, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in May 2002, July 2003, March 2004, 
and July 2005, which fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  She was thereby informed about the information 
and evidence not of record that are necessary to substantiate 
her claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, by separate letters, dated 
in July and October 2006, the Veteran was informed of how to 
establish a disability rating and an effective date, as 
outlined in Dingess/Hartman, with respect to unrelated 
claims; no such notice was ever provided as to the matters 
herein on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
letter of May 2002 preceded the RO's initial adjudication in 
October 2002; full VCAA notice, including that pertaining to 
Dingess-Hartman, was not.  

With respect to the Dingess-Hartman requirements, while the 
VCAA letters failed to provide such notice as to the issues 
on appeal, this failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's various claims for service 
connection.  Thus, any question as to the appropriate 
effective date or disability rating to be assigned is 
rendered moot and cannot by definition affect the essential 
fairness of the adjudication.  As such, any presumption of 
prejudice is rebutted in this instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Excepting the absence of notice of Dingess-Hartman, any error 
as to the timing of the VCAA notice provided was in this 
instance cured by the RO's issuance of its most recent 
supplemental statement of the case in September 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service personnel and treatment records of the Veteran, 
including service entrance and exit medical examinations for 
each period of service.  To the extent that the Veteran 
claims that service treatment records are incomplete, such an 
argument is not shown to have a basis in fact.  The record is 
also comprised of a variety of other medical and non-medical 
records, including five volumes of examination and treatment 
records compiled by VA, private sources, and the Social 
Security Administration.  There, too, is no indication that 
there is any other relevant evidence that has not been 
obtained and the Veteran does not seek the VA's assistance in 
securing any other potentially relevant, existing evidence.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the Veteran has been furnished various VA 
medical examinations addressing her various claims for 
service connection.  Such evaluations have included a Gulf 
War medical examination in September 2002 and, in view of the 
foregoing, the veteran's allegation that she has not been 
afforded a VA examination is erroneous and there is otherwise 
no basis for the conduct of any further VA medical 
examination or solicitation of an opinion from a VA 
physician.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in her 
claims for service connection.  Adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard, supra.  

Merits of the Claims of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Active military, naval or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(1). ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain disorders, such as arthritis, are presumed to have 
been incurred in service if manifested or aggravated within 
one year of separation from service to a degree of 10 percent 
or more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2006), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

The record shows that the appellant is a Veteran of the 
Persian Gulf War, and, therefore, the initial threshold 
criterion is met for service connection for the entities 
claimed under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Corroboration of the veteran's engagement 
with the enemy is not provided by service department records, 
although the veteran alleges that she was exposed to incoming 
SCUD missiles from the enemy where she was on duty in Saudi 
Arabia.  Whether the appellant engaged in combat with the 
enemy is not determinative of the outcome of the appellate 
issues presented, as it is noted that 38 U.S.C.A. § 1154(b) 
(West 2002) does not address the questions of the existence 
of a present disability or of a nexus between such disability 
and service, both of which are required for a grant of 
service connection.  

Arthritis of the Lumbar Spine, Knees, Fingers, Hands, Feet, 
and Elbows

Service treatment records compiled during periods of active 
duty and active duty for training are entirely negative for 
complaints or findings involving arthritis in the claimed 
areas.  

On a service department examination in March 1992, while the 
Veteran was not on active duty or active duty for training, a 
complaint of back pain was reported.  Medical assistance was 
sought in July 1997 for complaints of pain in the arms and in 
other areas; the assessment was of cervical spasm.  In July 
2000, a VA examiner raised the possibility of osteoarthritis 
of the lumbar spine.  In March 2000, a complaint of back pain 
was voiced and a clinical impression of fibromyalgia, for 
which service connection has already been established, was 
recorded.  

Several VA examinations were conducted in August and 
September 2002.  On one such examination in August 2002, the 
Veteran complained of pain of multiple joints, including back 
pain since 1991, as well as dysesthesias of the hands and 
feet; the diagnosis was of classic findings of a fibromyalgia 
syndrome.  The other August 2002 evaluations yielded 
impressions of a history of fibromyalgia, polyarthritis, and 
polyarthralgia, while a psychiatric examination culminated in 
entry of an Axis III diagnosis of back, knee, and hand pain.  
On a VA Persian Gulf examination in September 2002, 
complaints of joint pain and numbness were set forth.  X-rays 
of the lumbar spine and left hand were interpreted by 
attending medical personnel to be within normal limits.  The 
diagnoses were of a fibromyalgia syndrome and multiple joint 
and spine problems.  

Further X-rays in November 2002 showed the right knee to be 
within normal limits; the left knee was noted to exhibit 
minor degenerative changes.  On evaluation in December 2002, 
the examiner found classic symptoms of fibromyalgia with 
involvement of all joints and dysesthesias.  Multiple VA 
examinations were conducted in January 2004, when complaints 
of joint and spine pain were made known, with entry of 
diagnoses of a history of fibromyalgia and a fibromyalgia 
syndrome.  Without direct evidence thereof, a VA psychiatric 
examination yielded Axis III diagnoses of polyarthralgia and 
polyarthritis.  The fibromyalgia examination revealed normal 
musculoskeletal function except for some tenderness on 
palpation, with involvement of the proximal interphalangeal 
joints and the mid-lumbar spine compatible with 
osteoarthritis.  The traditional trigger points of 
fibromyalgia were absent and muscle strength was normal.  The 
existence of chronic pain, not medically explained, was 
noted.  

In one or more applications for disability benefits from the 
Social Security Administration, the Veteran reported she was 
disabled by pain of the fingers, feet, hands, elbows, knees, 
and back.  A medical examination by that agency in September 
2005 yielded a diagnosis of a fibromyalgia with arthritic 
joint pain.  

At a VA examination in August 2006, the Veteran complained of 
pain in the fingers, hand, knees, and feet, as an extension 
of her back pain.  The impression was of a fibromyalgia 
syndrome.  Further complaints of back pain were identified on 
outpatient visits in March and June 2007.  

Arthritis of multiple joints is alleged by the Veteran to 
have originated in service or as a result of an undiagnosed 
illness.  There is, however, no showing of arthritis in 
service or within the one-year period following any service 
separation.  Thereafter, there is a showing of left knee 
arthritis in November 2002, but without persuasive evidence 
of a continuity of left knee symptomatology following the 
veteran's last service discharge in 1991 or competent 
evidence of a nexus between the left knee arthritis first 
shown many years after service and any period of active 
military service.  

Various diagnoses, such as arthritic joint and spine pain, 
polyarthritis, and polyarthralgia, among others, are 
identified during post-service years.  A complaint of back 
pain is shown in a service department document compiled in 
March 1992 and while a question of lumbar spine 
osteoarthritis was raised in July 2000, its presence was 
never subsequently confirmed.  An examining psychiatrist 
offered diagnoses of polyarthralgia and poly arthritis in 
early 2004, but without data confirmatory thereof.  X-rays of 
the lumbar spine and left hand in September 2002 were 
interpreted to be within normal limits.  X-rays of the right 
knee in November 2002 likewise demonstrated no arthritis.  
Arthritic involvement of the fingers, hands, feet, or elbows 
is similarly not confirmed by objective data.  In all, a 
preponderance of the evidence is against a finding of current 
disablement of arthritis of the lumbar spine, right knee, 
fingers, hands, feet, or elbows.  

The Veteran attributes her arthritic pain of multiple joints 
and lower spine to many events occurring during the Persian 
Gulf War, including insect bites, water rations, extreme 
weather, nutritional deficiency, and lack of proper 
medication, but much of the medical data presented repeatedly 
associates her various complaints of joint and lumbar spine 
pain with her service-connected fibromyalgia.  Her pain 
symptoms are at times referenced to be classic findings of a 
fibromyalgia syndrome.  While there is some evidence to the 
effect that the veteran's pain is a medically unexplained 
phenomenon, as indicated on one of several VA medical 
examinations in January 2004, the evidence associating the 
veteran's pain with fibromyalgia far outweighs evidence to 
the contrary.  

Of course, there is a showing of current disability involving 
left knee arthritis, and given that the veteran's left knee 
complaints are reasonably attributable to that known clinical 
diagnosis, there is no basis for a finding that the left knee 
pain is the result of an undiagnosed illness.  No arthritis 
of the lumbar spine or any of the claimed joints is otherwise 
demonstrated and a preponderance of the evidence is against a 
finding that joint pain is attributable to undiagnosed 
illness.  Denial of the veteran's claims for arthritis, to 
include as due to an undiagnosed illness, is thus in order.  

Scars, Residuals of Folliculitis, Claimed as Ecchymosis

Service treatment records show that, on a medical examination 
at service entrance in May 1974, no skin disorder was 
objectively noted, despite a positive history of skin 
disease.  On an entrance medical examination by the service 
department in December 1990, a scar on the side of the left 
eye was present; no reference to folliculitis was then noted.  
A complaint of prior mosquito and insect bites was made known 
by the Veteran in April 1991.  Service treatment records are 
otherwise negative for complaints or findings involving 
scars, folliculitis, or ecchymosis.  

After the veteran's last discharge from service in 1991, she 
was seen for VA outpatient treatment in January 2000, when 
assessments of boils on the perineum and buttocks, acne, and 
allergic cellulitis were recorded.  In January 2002, the 
assessment was of rule out genital warts.  In September 2002, 
she was seem for dermatitis affecting the arms, legs, trunk, 
axillae, pubic region, and face, and, on a separate occasion 
for what was described as a skin rash of the face, arms, and 
legs.  

On a VA Persian Gulf examination in September 2002, the 
Veteran complained of widespread boils, particularly over the 
preceding six months, as well as scattered ecchymosis.  The 
examiner referenced the veteran's habit of applying an aloe-
vera type cream, alcohol, and peroxide to her skin.  
Clinically, multiple skin lesions of her extremities and face 
were in evidence; the pertinent diagnosis was of skin 
problems.  A VA skin examination in September 2002 disclosed 
that the Veteran reported having begun to experience skin-
related problems in 1992, when boil-like lesions developed on 
her face.  She lanced those lesions and initially sought 
medical treatment therefor in or about 1998.  No skin-related 
problems were reportedly experienced by her while serving in 
the Persian Gulf.  Clinical examination revealed centro-
facial hyperpigmentation with numerous areas of excoriation 
and follicular arranged boil-like lesions.  Her entire back 
was covered by a tattoo, which she reported was obtained in 
an attempt to hide her skin lesions.  Many brown macules, 
post-inflammatory in nature, covered her arms, torso, and 
legs, and these macules were in some areas accompanied by 
excoriations.  Photos of the veteran's skin were obtained and 
associated with the file.  As an aside, the examiner noted 
that several things maybe taking place, one of which involved 
the veteran's certain mental health impairment based on her 
statements as to the existence of evil spirits and her 
questions as to their source, and the second of which 
involved the veteran's use of an oil-based skin cream which 
in the examiner's opinion could be inducing her folliculitis.  
Lastly, the examiner noted the fact that that the Veteran had 
not sought or obtained any significant treatment for her skin 
problems in an attempt to ascertain whether they could be 
reduced, if not eliminated.  

Further VA outpatient evaluation was undertaken in October 
2002, at which time the Veteran was found to have multiple 
hyperpigmented macules and open sores on her face, trunk, and 
extremities.  The impression was of probable self-induced 
lesions and such was repeated on evaluations in December 2002 
and March 2003, with the latter examination indicating that 
the self-induced lesions involving multiple hyperpigmented 
macules were post-inflammatory with folliculitis.  She was 
also evaluated in October 2004 for post-inflammatory 
hyperpigmentation, resolved acne, and neurotic excoriations.  

VA examinations were conducted in January 2004, with a 
neuropsychiatric examination yielding an Axis III diagnosis 
of folliculitis.  Reference was made to the veteran's 
complaint of mosquito bites on a medical evaluation in April 
1991, although the examiner noted that there was nothing in 
the record indicating how many bites occurred, where the 
bites were, or the severity of same.  On that basis, the 
examiner indicated that he was unable to answer the question 
as to whether there was a link to service.  According to the 
examiner, mosquito bites typically did not leave sequelae, 
but in a person of color, itching and scratching may induce 
hyperpigmentation, which appeared to be the case in this 
instance.  However, it was noted that the Veteran had altered 
her skin with a reptilian-type tattoo on her back that was, 
in the examiner's view, more disfiguring than the back 
lesions themselves.  A fairly extensive history of 
psychiatric illness was also noted by the examiner and 
chronic scratching of the affected areas may, in the 
examiner's opinion, have led to an ongoing process as a 
result of a neurotic personality.  As well, the examiner 
conceded that it was possible that the veteran's lesions of 
folliculitis were induced by the oils and other materials she 
had been applying to her skin, but that there was no way to 
prove such.  Notwithstanding the foregoing, the examiner 
reported that the only statement he could offer was that it 
was likely that the veteran's skin lesions may have been 
induced by her in-service mosquito bites, although he 
conceded he was unable to offer proof of that opinion.   

VA treatment notes compiled in October 2004 and March 2005 
reflect examination findings of diffuse, hyperpigmented 
macules of all extremities, back, abdomen, and face.  The 
March 2005 assessments were of post-inflammatory 
hyperpigmentation, resolved acne, and neurotic excoriation.  
Medical assistance was received later in 2005 for left facial 
and eyebrow cellulitis, with minimal erythema, crusting, and 
edema at the left nasofabial fold, and multilevel 
nonpathologic nodes.  Folliculitis was treated in September 
2006, and she was seen in December 2006 with a complaint of 
facial itching; the assessment was of a facial rash appearing 
to be folliculitis or scratch marks.  In February 2007, she 
was seen for acne, a rash, and discoloration of the face, and 
in March 2007, assessments of neurotic excoriation and 
folliculitis were entered.  

Analysis of the evidence presented shows that a left eye scar 
was shown at service entrance in December 1990, but not prior 
thereto and there is otherwise no further reference to the 
preexisting left eye scar in service treatment records.  
Service treatment records likewise reflect the veteran's 
complaint in April 1991 of prior insect bites, but service 
treatment records are negative for any residuals of those 
bites or any other reference thereto.  Service treatment 
records are likewise negative for indicia of folliculitis or 
ecchymosis.  

Notice is taken that the Veteran has advised medical 
personnel that her skin disorder was initially evident to her 
in 1992, when recurring boils were noted, and while she 
indicates that skin boils continued to bother her, there is 
no indication that she sought medical assistance therefor 
until a much later point in time, when she requested VA 
medical care in 2000.  The lapse of so much time is not 
insignificant and tends to disprove the existence of the 
claimed disorder and its chronic nature.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  

While the possibility is raised in 2004 by a VA physician, 
who also examined the Veteran in 2002, that the insect bites 
she sustained in service may possibly have led to chronic 
folliculitis, based on the veteran's scratching of the 
affected areas, such opinion was without proof or rationale, 
and is not persuasive, given that the examiner concluded that 
evidence denoting the insect bites was lacking in specificity 
and because of that fact, he could not speak to the question 
of whether there was a nexus to service.  That examiner 
pointed to the veteran's own actions in inflaming her skin 
lesions through constant scratching, the existence of mental 
illness and its effects, and the veteran's use of oil-based 
lotions or creams, as potential causes or aggravating factors 
for the veteran's claimed skin disorder.  The record does not 
otherwise establish a nexus between the veteran's claimed 
skin disorder and her periods of military service.  It, too, 
is clear that while the Veteran served in the Southwest Asia 
Theatre of Operations and therefore meets the threshold 
criterion for a grant of service connection for an 
undiagnosed illness, pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117, each of the veteran's skin disorders is 
linked to a known clinical diagnosis, including folliculitis, 
scarring, neurotic excoriations, or other entity.  To that 
end, it is found that a preponderance of the evidence is 
against entitlement of the Veteran to a grant of service 
connection for the claimed skin disorder, including scarring, 
folliculitis, or ecchymosis.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders.  38 
C.F.R. § 3.304(f).  

In this instance, the Veteran alleges entitlement to service 
connection for PTSD based on various in-service events.  
Those events notably include enemy missile attacks to which 
she was exposed inclusive of those perceived to involve the 
possibility of biological weapons, an incident in which a bus 
in which she was riding was forced off the road, and various 
exposures including to flies, insects, water rationing, 
moonless nights, cold weather, lack of proper medication, 
long sick lines, intense heat, sand storms, and torrential 
rains.  

The existence of current disability is a perquisite for a 
grant of service connection and, here, the record fails to 
demonstrate the existence of PTSD or a diagnosis thereof 
meeting the criteria of 38 C.F.R. § 3.304(f).  Examination 
and treatment records compiled in service and thereafter in 
no substantiate the existence of PTSD, and while the Veteran 
herself argues that she suffers from PTSD as a result of in-
service stressors, there is no indication in the record that 
the veteran possesses the needed medical background or 
training as to render competent her opinions as to medical 
diagnosis or etiology.  Espiritu, supra.  Inasmuch as a 
threshold criterion for a grant of the benefit sought has not 
been established, denial of the veteran's claim for service 
connection for PTSD is required.  

Uterine Fibroids & Residuals of a Hysterectomy and Left 
Oophorectomy

Service examination and treatment records from the veteran's 
period of active duty for training in 1974 are wholly 
negative for pertinent complaints, findings, or diagnoses.  

Prior to the veteran's second period of service, she sought 
outpatient medical assistance in May 1988 for complaints of 
abdominal pain possibly related to a fibroid tumor.  The 
assessment was of "rule out fibroid."  

Service examination and treatment records show that, on a 
service entrance examination in December 1990, the Veteran 
reported a prior history of a fibroid uterus, and that, May 
1991, she reported that she had experienced a vaginal yeast 
infection while deployed in Southwest Asia, which was noted 
to have resolved.  Service examination and treatment records 
are negative for any clinical evidence of the claimed 
gynecological disorders, and a gynecological examination in 
January 1991 was specifically found to be normal.  

Many years after the veteran's last discharge from service, a 
course of private medical care was initiated for 
gynecological complaints of uterine fibroids and menorrhagia 
in July 1998, which disclosed symptomatic uterine fibroids 
and led to a total abdominal hysterectomy and unilateral 
oophorectomy in or about October 1998.  Thereafter, the 
gynecological portion of a VA Persian Gulf examination in 
April 2000 was negative.  Medical assistance was sought in 
March 2001 for a complaint of recurrent yeast infections and 
in January 2002 for the possibility of genital warts and a 
vaginal discharge consistent with Candida.  On a VA 
examination in September 2002, the Veteran claimed she was 
pregnant with triplets despite her prior total hysterectomy.  
Medical care was obtained in September 2003 due to vaginal 
bleeding; the emergency room assessments were of vaginal 
bleeding and cervicitis.  A complaint of abdominal pain in 
April 2004 yielded a diagnostic assessment of vaginitis.  

A preponderance of the evidence is inconsistent with the 
service incurrence or aggravation of uterine fibroids or 
residuals of a hysterectomy and left oophorectomy .  While it 
is evident that the Veteran complained of uterine fibroids at 
the time of service entrance in December 1990, none were 
noted from a clinical standpoint at that time, and there is 
thus no basis for a finding that uterine fibroids pre-existed 
service.  As well, there is an indication that the Veteran 
experienced a vaginal yeast infection while serving in 
Southwest Asia, but there is no showing that such infection 
resulted in any claimed gynecological disorder, as the 
Veteran has alleged.  While the Veteran alleges that her 
uterine fibroids are of service origin, it was only until 
after second service discharge that the existence of uterine 
fibroids was objectively shown, leading to the total 
abdominal hysterectomy in 1998.  Notice is taken that no 
medical professional links the veteran's uterine fibroids to 
either period of her military service or otherwise offers an 
opinion to the effect that either claimed disorder was 
incurred in or aggravated by service.  Accordingly, service 
connection for uterine fibroids or residuals of a 
hysterectomy must be denied.  

TMJ Pain

Pain, alone, without evidence of underlying pathology, does 
not constitute a disability for VA purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Service treatment records are negative for a disorder 
manifested by TMJ pain and the record does not otherwise 
reflect complaints or findings of TMJ pain or dysfunction 
until many years following the veteran's last discharge from 
active service.  In this regard, it is noted that in August 
2004, the Veteran voiced her initial complaint of joint 
popping on the right side of her jaw to a medical 
professional, and then in April 2005, she complained of 
sensing a feeling of TMJ dislocation when she opened her 
mouth widely.  No diagnosis of a TMJ disorder was noted at 
that time or, for that matter, prior thereto or thereafter.  

It is undisputed that the Veteran can attest to factual 
matters of which she has first- hand knowledge, e.g., what 
she senses in the jaw area either with or without activity.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of rendering medical conclusions as to either a 
diagnosis of an underlying disorder manifested by the 
sensations she reported in the area of the TMJ.  Thus, her 
statements to that effect are not competent.  Espiritu, 
supra.  Accordingly, while the Veteran is competent to report 
what comes to her through his senses, she does not have 
medical expertise to provide a competent opinion regarding 
diagnosis and causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The record is otherwise devoid of a showing of 
current disablement due to a TMJ disorder, and as the Veteran 
has failed to establish a basic criterion for a grant of the 
benefit sought, denial of the claim for service connection 
for TMJ pain is in order.  

Conjunctivitis & Abnormal Eye Movements

Service examination and treatment records identify the 
veteran's December 1990  complaint of eye sensitivity, her 
April 1991 complaint of an eye irritation when exposed to 
sand, and her report in May 1991 of constant eye pain when 
exposed to the sun.  Despite such complaints, no eye 
abnormality involving conjunctivitis or abnormal eye 
movements is clinically shown in service or for many years 
following the veteran's last discharge from service.  
Complaints of burning and itching eyes were made known by the 
Veteran in April 2000, without a diagnosis of a pertinent eye 
disorder.  Beginning in 2003, bacterial conjunctivitis is 
identified, and the presence of allergic conjunctivitis is 
subsequently shown.  Various unrelated eye abnormalities, 
such as presbyopia, astigmatism, dry eye syndrome, myopia, 
cataracts, blepharitis, retinopathy, and arcus, are described 
in subsequently compiled examination and treatment reports.  
No complaints or findings of abnormal eye movements are 
indicated, excepting those set forth by the Veteran in 
connection with the claim for VA compensation benefits herein 
at issue.  Administration.  

On a VA eye examination in January 2004, the Veteran 
complained of intermittent pulling and pain in the nasal 
corners of her eyes.  She reported eye fatigue with 
irritation, sensitivity to light, and itching since her 
military service.  She indicated that her eyes began to 
bother her in Saudi Arabia with exposure to heavy winds and 
sand storms.  Findings from the eye examination culminated in 
entry of diagnostic impressions of allergic conjunctivitis of 
both eyes, blepharitis with active meibomian glands, history 
of dry eye syndrome without any showing of corneal 
involvement on current examination, early cataract of the 
right eye, and presbyopia of both eyes.  Regarding the 
veteran's conjunctivitis, the examiner found no documentation 
of in-service treatment and that only mild allergic 
conjunctivitis and not infectious conjunctivitis was now 
present.  All of the diagnosed disorders, inclusive of 
conjunctivitis, were noted to be seen in the general 
population and may be multifactorial in origin.  On the basis 
of the examiner's review of the file, he was unable to 
conclude that there existed a direct relationship between the 
veteran's service exposure to wind and sand and her current 
ocular conditions, which were likely seen in the general 
population.  

A preponderance of the evidence fails to demonstrate the 
service origin of a chronic eye disorder involving 
conjunctivitis or abnormal eye movements and, while the 
Veteran voiced complaints of eye sensitivity, irritation, and 
pain while on active duty, no pertinent eye disorder was 
disclosed in service or for approximately 12 years following 
discharge.  Conjunctivitis was first shown to be present in 
or about 2003 and no medical professional offers any finding 
or opinion linking the veteran's conjunctivitis to either 
period of service or any event thereof, including various 
claimed exposures.  The only medical professional to 
specifically address the nexus between conjunctivitis and 
military found there to be no direct connection between any 
shown ocular disorder and in-service exposure of the Veteran 
to wind and sand in Saudi Arabia.  As well, no disorder 
specifically involving abnormal eye movements is shown at any 
time in service or thereafter, and while the Veteran 
initially noted the existence of abnormal eye movements in 
connection with the claim for VA compensation herein at 
issue, there is no showing by lay or other evidence of 
abnormal eye movements in service or to a degree of 10 
percent or more after service.  See 38 C.F.R. § 4.84(a), 
Diagnostic Codes 6000-6092 (2008).  It thus follows that 
service connection for conjunctivitis is not warranted, nor 
is service connection in order for abnormal eye movements on 
the basis of direct incurrence or a presumption thereof as an 
undiagnosed illness.  

GERD & IBS

Treatment records on file indicate that in July 1978 the 
Veteran complained of fainting and nausea in the sun; the 
assessment was of being nonacclimatized.  She voiced 
complaints of abdominal pain in May 1988, when an assessment 
of "rule out fibroid" was set forth.  

Service examination and treatment records show that in 
December 1990, the Veteran complained of gallbladder trouble 
or gallstones and she reported having been told to have her 
gallstones removed.  No pertinent abnormality or diagnosis of 
IBS or GERD was shown at that time, at any other time during 
either period of military service, or at any time post-
service.  

Some years thereafter, the existence of gallbladder polyp was 
indicated in 1998, and in February 1999, treatment was 
received for gastritis.  A complaint of an upset stomach was 
set forth in the veteran's claim for disability benefits from 
the Social Security Administration.  In August 2002, a 
diagnostic impression of abdominal pain with epigastric 
tenderness was shown, and on a VA Gulf War examination in 
September 200, the Veteran complained of dark stools, but no 
pertinent abnormality or diagnosis was recorded at that time.  
Clinical notes compiled in 2003 and thereafter identify 
complaints of an upset stomach, as well as abdominal and 
flank pain with dyspepsia, the latter of which culminated in 
diagnoses of vaginitis, urinary tract infection, and 
cervicitis.  

On a VA medical examination in August 2006, the veteran 
complained of bowel urgency at night.  The clinical 
impression was of a fibromyalgia syndrome.  Outpatient 
treatment was received in September 2006 for complaints of 
intermittent hematochezia; the assessment was of a history of 
intermittent hematochezia.  

Analysis of the evidence presented fails to identify current 
disability involving either IBS or GERD.  No diagnosis of 
either entity is shown before, during, or after service, and 
while various complaints of a gastrointestinal nature are set 
forth by the record, beginning in 1998, such complaints are 
not attributed by competent evidence to the existence of IBS 
or GERD.  To the extent that the Veteran herself indicates 
that she suffers from IBS or GERD, to include as an 
undiagnosed illness as to the former, the record in no way 
establishes that the Veteran is competent to offer an opinion 
as to medical diagnosis or etiology.  Espiritu, supra.  The 
Board otherwise acknowledges the veteran's competency to 
offer specific complaints relating to the functioning of her 
gastrointestinal system; however, in this case, competent 
evidence of current disability relating to IBS or GERD is 
lacking.  On that basis, the claims advanced must be denied.  



Migraine Headaches

Service examination and treatment records are negative for 
complaints or findings involving migraine headaches.  After 
service, emergency room treatment was received by the Veteran 
in August 1996 for complaints of headaches, and outpatient 
medical assistance was obtained in August 2000 for tension 
headaches.  In a post-service application for disability 
benefits from the Social Security Administration, the Veteran 
claimed she was disabled due in part to headaches.  On a VA 
Gulf War examination in September 2002, the Veteran 
complained of frontal headaches; the recorded diagnoses 
included chronic headaches and tension headaches by history.  
Tension headaches were also diagnosed following an outpatient 
evaluation in December 2002, and various complaints of 
headaches are documented thereafter and attributed to 
multiple causes, including tension, fibromyalgia, and new 
glasses.  

Contrary to the veteran's allegations, there is no showing of 
current disability involving migraine headaches, and, in 
fact, no recorded diagnosis of migraine headaches prior to, 
during, or after service.  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is 
certainly competent to offer her observations as to the 
frequency, duration, and other attributes of her headaches 
which come to her via her senses, she lacks the medical 
training and knowledge to offer competent opinions as to 
medical diagnosis or etiology.  Espiritu, supra.  In this 
instance, she specifically seeks service connection for 
migraine headaches and inasmuch as there is no competent 
evidence of migraine headaches now or in the past, there is 
no basis for a grant of service connection for the claim 
advanced.  


ORDER

Service connection for arthritis of the lumbar spine and 
knees, to include as due to an undiagnosed illness, is 
denied.  

Service connection for scars as a residual of folliculitis, 
to include as due to an undiagnosed illness, is denied.  

Service connection for PTSD is denied.  

Service connection for uterine fibroids and residuals of a 
hysterectomy and left oophorectomy is denied.  

Service connection for TMJ pain is denied.  

Service connection for conjunctivitis is denied.

Service connection for abnormal eye movements, to include as 
due to undiagnosed illness, is denied.  

Service connection for arthritis of the fingers, hands, feet, 
and elbows, to include as due to undiagnosed illness, is 
denied.  

Service connection for GERD is denied.  

Service connection for migraine headaches is denied.   

Service connection for IBS, to include as due to undiagnosed 
illness, is denied.  


REMAND

The Veteran seeks service connection for brain fog, which she 
defines as a difficulty in processing and retaining 
information, and for sleep difficulties, including an 
inability to initiate or maintain sleep or to engage in deep 
sleep.  In its development of this appeal, the RO has joined 
theses issues as a single matter, although the Board 
recognizes that they may be separate and distinct entities 
and that further development is needed as to their 
relationship to other diagnosed disorders currently present.  

Notice is taken that service treatment records appear to be 
negative for complaints or findings involving either brain 
fog or sleeping difficulties.  Post-service medical evidence 
identifies complaints of brain fog and sleep difficulties, in 
addition to those involving memory loss and concentration 
problems.  Such complaints are at times linked by medical 
professionals to existing entities, such as fibromyalgia and 
a dysthymic disorder, but not consistently or uniformly so.  
Given the nature of the complaints involved and a lack of 
certainty regarding their linkage to existing disabilities 
and the possibility that they represent an undiagnosed 
illness, further evidentiary development to obtain a VA 
medical examination for evaluation of the veteran's 
complaints of brain fog and sleep disturbance is found to be 
in order.  

Also, as set forth in the Introduction above, remand pursuant 
to Manlincon, supra, is required for issuance of a statement 
of the case as to the matters denied by RO action in August 
2007, followed by entry of a notice of disagreement relating 
thereto in October 2007.  Such matters include service 
connection for a psychiatric disorder other than PTSD, 
degenerative joint disease of the cervical spine, 
hemorrhoids, tension headaches, obesity, diabetes mellitus, 
gallbladder disease, and chronic fatigue syndrome, and claims 
for increase for fibromyalgia and a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a statement of 
the case addressing the issues of his 
entitlement to service connection for a 
psychiatric disorder other than PTSD, 
degenerative joint disease of the 
cervical spine, hemorrhoids, tension 
headaches, obesity, diabetes mellitus, 
gallbladder disease, and chronic fatigue 
syndrome, and claims for increase for 
fibromyalgia and a TDIU.  The Veteran is 
hereby notified that she can only perfect 
an appeal as to that matter by filing a 
timely VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days of the 
issuance of the statement of the case. 

2.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, to 
include notifying her of the information 
and evidence still needed to substantiate 
her claims for service connection for 
various disorders.  She should again be 
advised of her right to request 
assistance from VA in obtaining the 
needed evidence and information to 
substantiate her claims for VA 
compensation.

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.

3.  Obtain all pertinent records of VA 
treatment, which are not already on file, 
for inclusion in the claims folder.  

4.  Thereafter, afford the Veteran a VA 
psychiatric examination in order to 
assess the nature and etiology of her 
claimed brain fog and sleep difficulties.  
The claims folder should be made 
available to and reviewed by the examiner 
for use in the study of this case and the 
prepared report of such evaluation should 
indicate whether the claims folder was 
made available and reviewed.  A copy of 
the notice from the VA medical facility 
to the Veteran notifying her of the date, 
time, and place of such examination 
should be obtained and associated with 
the veteran's claims folder.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to address the following 
question, providing a rationale for any 
opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's brain fog and/or 
sleep difficulties represent 
one or more undiagnosed 
illnesses based on service in 
the Southwest Asia Theatre of 
Operations or, alternatively, 
is one or both a manifestation 
of some other existing 
disorder, including but not 
limited to a fibromyalgia 
syndrome or a dysthymic or 
other psychiatric disorder, 
and, if so, what specific 
disorder(s)?  

The examiner is informed that use by the 
examiner of the "at least as likely as 
not" language in responding is required.  
The examiner is further advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

5.  Lastly, readjudicate the veteran's 
claim for service connection for brain 
fog and sleep difficulties, to include as 
due to an undiagnosed illness, on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits. 
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


